951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.
COUNCIL 228, AM. FED. GOVT. EMPL. and Local 2532, A, Fed.Govt. Empl. and Betty Adams, Myrtle Collins,Lillian Conner, Donna Ford, EmeliaHarris, et al., Petitioners,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.

No. 91-1085.
United States Court of Appeals, District of Columbia Circuit.
Dec. 6, 1991.Rehearing and Rehearing En BancDenied Jan. 8, 1993.
Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the respondent's motion to dismiss the petition for review, the opposition thereto and the reply;  petitioner's unopposed motion to dismiss Council 228, American Federation of Government Employees;  and petitioners' motion for leave to supplement their opposition to respondent's motion to dismiss and the opposition thereto, it is


2
ORDERED that the motion to dismiss the petition for review be granted.   The final order of the Federal Labor Relations Authority is not subject to judicial review because it does not involve an unfair labor practice within the meaning of 5 U.S.C. § 7123(a).   It is


3
FURTHER ORDERED that petitioner's motion to dismiss Council 228, American Federation of Government Employees be dismissed as moot.   It is


4
FURTHER ORDERED that petitioners' motion for leave to supplement their opposition to respondent's motion to dismiss be denied.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.